DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 10, and 16, talking claim 16 as exemplary:
The claims recite “generating a plurality of relevant parameters corresponding to parameters in the list of parameters that have at least two distinct values specified in the plurality of test results.” However it is unclear if the “at least two distinct values specified in the plurality of test results” corresponds to the generating of the relevant parameters so that the generated parameters of at least two distinct values in the plurality of the test results, or if the generating only occurs to those parameters in the list that “have at least two distinct values specified in the plurality of test results.” Therefore, the claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Dependent claims 2-9, 11-15, and 17-20 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for containing the same indefinite claimed subject matter of claims 1, 10, and 16 upon which claims 2-9, 11-15, and 17-20 depend.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-8, 10, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reza Raeisi, (MODELING AND VERIFICATION OF DIGITAL LOGIC CIRCUIT USING NEURAL NETWORKS, American Society for Engineering Education, April 1-2, 2005, 2005 IL/IN Sectional Conference, pages 1-10 (Year: 2005), hereinafter Raeisi)
Regarding claims 1, 10, and 16, taking claim 16 as exemplary:
Raeisi 
“A system comprising: one or more computer processors; and a memory containing a program which when executed by the one or more computer processors performs an operation,” (Page 2, paragraph 1: “This program generates a truth table for a particular logic circuit in order to train its network. The user can enter the data and try to train and test the network until the optimum values for the network are reached.” – The program of Raeisi is the computer program.)
“the operation comprising: receiving a plurality of test results, wherein each of the plurality of test results specifies a respective one or more parameters and a respective one or more events;” (Page 2, paragraph 1: “This program generates a truth table for a particular logic circuit in order to train its network. The user can enter the data and try to train and test the network until the optimum values for the network are reached.” Figure 2: “Testing Results are input to a file” – The training and testing of the network of Raeisi is the receiving of a plurality of test results.)
“determining a list of parameters used to stimulate computing logic; generating a plurality of relevant parameters corresponding to parameters in the list of parameters that have at least two distinct values specified in the plurality of test results;” (Page 4, paragraph 1, 3. Training and Testing: “For training and testing different digital logical functions like AND, XOR, full adder and other combinational logic circuits, a neural network model is built that employs a back-propagation algorithm… The number of input variables determines the number of input layer neurons. The number of hidden layers is predicted based on the performance of the network and there is no particular criterion for choosing the number of hidden layers. Again, the number of output variables determines the number of output layer neurons… If the network has an RMS error less than 0.01, it is then tested for Raeisi is the determining of the list of parameters. The repeating with different network parameters and the use of output variables is the use of the test data.)
“generating a plurality of training cases based on the plurality of test results and the plurality of relevant parameters; generating a neural network for design verification of the computing logic based on the plurality of relevant parameters; and training the neural network based on the plurality of training cases.” (Page 4, paragraph 1, 3. Training and Testing: “For training and testing different digital logical functions like AND, XOR, full adder and other combinational logic circuits, a neural network model is built that employs a back-propagation algorithm… The number of input variables determines the number of input layer neurons. The number of hidden layers is predicted based on the performance of the network and there is no particular criterion for choosing the number of hidden layers. Again, the number of output variables determines the number of output layer neurons… If the network has an RMS error less than 0.01, it is then tested for an epoch of 1. The results are displayed in the text editor file specified in the JOONE software. This process is repeated with different network parameters. A logic 1 is assigned to any output value between 0.5 and 1. A logic 0 is assigned to any output value between 0 and 0.5.” – The use of a neural network to train and test digital logic circuits based on input and output parameters and then determining a result of Raeisi and the repeating with different parameters and the testing and training of different digital Raeisi is generating a plurality of training cases based on the plurality of test results and the plurality of relevant parameters and then generating a neural network for design verification of the computing logic based on the plurality of relevant parameters and training the neural network based on the plurality of training cases.)

Regarding claim 6:
Raeisi shows the method of claim 1 as claimed and specified above.
And Raeisi shows “wherein each of the plurality of test results are generated by simulating the computing logic using the respective one or more parameters.” (Page 4, paragraph 1, 3. Training and Testing: “For training and testing different digital logical functions like AND, XOR, full adder and other combinational logic circuits, a neural network model is built that employs a back-propagation algorithm… The number of input variables determines the number of input layer neurons. The number of hidden layers is predicted based on the performance of the network and there is no particular criterion for choosing the number of hidden layers. Again, the number of output variables determines the number of output layer neurons… If the network has an RMS error less than 0.01, it is then tested for an epoch of 1. The results are displayed in the text editor file specified in the JOONE software. This process is repeated with different network parameters. A logic 1 is assigned to any output value between 0.5 and 1. A logic 0 is assigned to any output value between 0 and 0.5.” – The use of parameters of Raeisi to train and test different digital logic functions and the results of Raeisi are the plurality of test results are generated by simulating the computing logic using the respective one or more parameters.)


Raeisi shows the method of claim 6 as claimed and specified above.
And Raeisi shows “wherein the respective one or more events specified in each of the plurality of test results correspond to predefined events that occurred when the computing logic was simulated using the one or more parameters.” (Page 2, paragraph 1: “This program generates a truth table for a particular logic circuit in order to train its network. The user can enter the data and try to train and test the network until the optimum values for the network are reached.” And in page 4, paragraph 1, 3. Training and Testing: “For training and testing different digital logical functions like AND, XOR, full adder and other combinational logic circuits, a neural network model is built that employs a back-propagation algorithm… The number of input variables determines the number of input layer neurons. The number of hidden layers is predicted based on the performance of the network and there is no particular criterion for choosing the number of hidden layers. Again, the number of output variables determines the number of output layer neurons… If the network has an RMS error less than 0.01, it is then tested for an epoch of 1. The results are displayed in the text editor file specified in the JOONE software. This process is repeated with different network parameters. A logic 1 is assigned to any output value between 0.5 and 1. A logic 0 is assigned to any output value between 0 and 0.5.” – The use of parameters of Raeisi to train and test different digital logic functions and the results of Raeisi are the plurality of test results are generated by simulating the computing logic using the respective one or more parameters and these parameters are predefined through user input.)

Regarding claim 8:
Raeisi 
And Raeisi shows “wherein the computing logic comprises a circuit design.” (Page 2, paragraph 1: “This program generates a truth table for a particular logic circuit in order to train its network. The user can enter the data and try to train and test the network until the optimum values for the network are reached.” – The logic circuit of Raeisi is the circuit design.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raeisi in view of Milligan (US 2018/0330493 A1, hereinafter Milligan)
Regarding claim 9:
Raeisi shows the method of claim 8 as claimed and specified above.
And Raeisi shows: “the method further comprising: generating a validation result by processing a set of input parameters using the neural network; modifying the circuit design based on the validation result;” (Page 4, paragraph 1, 3. Training and Testing: “For training and testing different digital logical functions like AND, XOR, full adder and other combinational logic circuits, a neural network model is built that employs a back-propagation algorithm… The number of input variables determines the number of input layer neurons. The number of hidden layers is predicted based on the performance of the network and there is no particular criterion for choosing the number of hidden layers. Again, the number of output variables determines the number of output layer neurons… If the network has an RMS error less than 0.01, it is then tested for an epoch of 1. The results are displayed in the text editor file specified in the JOONE software. This process is repeated with different network parameters. A logic 1 is assigned to any output value between 0.5 and 1. A logic 0 is assigned to any output value between 0 and 0.5.” – The use of a neural Raeisi is the generating a validation result by processing a set of input parameters using the neural network. The repeating with different parameters and the testing and training of different digital logical functions of Raeisi is the modifying the circuit design based on the validation result.)
But Raeisi does not appear to explicitly recite “and facilitating fabrication of an integrated circuit based on the modified circuit design.”
However, Milligan teaches “and facilitating fabrication of an integrated circuit based on the modified circuit design.” (Paragraph [0055]: “the machine learning model application unit 240 analyzes wafer maps for newly-fabricated wafers based on the trained machine-learning model. To train and to apply the machine-learning model, a wafer map may be transformed into a feature vector (or characteristic vector) containing a number of features that are descriptive of the wafer map. FIG. 10 illustrates an example of a feature vector. In this example, the number of dies (“n”) on a wafer determines the dimension of the feature vector X.sub.i (in the cases of neural network model, the number of nodes on the input layer)… After the trained machine learning model processes a feature vector for a wafer map, the output may indicate whether one of the known defect patterns exists on the wafer map, how similar it is to the one of the known defect patterns and where it is on the wafer map.” – The use of a neural network to analyze a wafer for defects of Milligan is the facilitating fabrication of an integrated circuit based on the modified circuit design.)
Raeisi and Milligan are analogous in the arts because both Raeisi and Milligan 
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Raeisi and Milligan before him or her, to modify the teachings of Raeisi to include the teachings of Milligan in order to further incorporate the neural network of Milligan with the neural network of Raeisi to be able to determine defects in a wafer circuit and thereby increase the efficacy of determining errors in hardware of Raeisi.

Regarding claim 15:
Raeisi shows the computer program product of claim 10 as claimed and specified above.
And Raeisi shows: “the operation further comprising: generating a validation result by processing a set of input parameters using the neural network; modifying a circuit design based on the validation result;” (Page 4, paragraph 1, 3. Training and Testing: “For training and testing different digital logical functions like AND, XOR, full adder and other combinational logic circuits, a neural network model is built that employs a back-propagation algorithm… The number of input variables determines the number of input layer neurons. The number of hidden layers is predicted based on the performance of the network and there is no particular criterion for choosing the number of hidden layers. Again, the number of output variables determines the number of output layer neurons… If the network has an RMS error less than 0.01, it is then tested for an epoch of 1. The results are displayed in the text editor file specified in the JOONE software. This process is repeated with different network parameters. A logic 1 is assigned to any output value between 0.5 and 1. A logic 0 is assigned to any output value between 0 and 0.5.” – The use of a neural network to train and test digital logic circuits based on input and output parameters and then determining results during the training of the neural network Raeisi is the generating a Raeisi is the modifying the circuit design based on the validation result.)
But Raeisi does not appear to explicitly recite “and facilitating fabrication of an integrated circuit based on the modified circuit design.”
However, Milligan teaches “and facilitating fabrication of an integrated circuit based on the modified circuit design.” (Paragraph [0055]: “the machine learning model application unit 240 analyzes wafer maps for newly-fabricated wafers based on the trained machine-learning model. To train and to apply the machine-learning model, a wafer map may be transformed into a feature vector (or characteristic vector) containing a number of features that are descriptive of the wafer map. FIG. 10 illustrates an example of a feature vector. In this example, the number of dies (“n”) on a wafer determines the dimension of the feature vector X.sub.i (in the cases of neural network model, the number of nodes on the input layer)… After the trained machine learning model processes a feature vector for a wafer map, the output may indicate whether one of the known defect patterns exists on the wafer map, how similar it is to the one of the known defect patterns and where it is on the wafer map.” – The use of a neural network to analyze a wafer for defects of Milligan is the facilitating fabrication of an integrated circuit based on the modified circuit design.)
Raeisi and Milligan are analogous in the arts because both Raeisi and Milligan describe testing logic circuits.
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Raeisi and Milligan before him or her, to modify the teachings of Raeisi to include the teachings of Milligan in order to further incorporate the neural network of Milligan with the neural network of Raeisi to be able to determine Raeisi.

Would Be Allowable Subject Matter
Claims 2-5, 11-14, and 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A. Hafid Zaabab, A Neural Network Modeling Approach to Circuit Optimization and Statistical Design, JUNE 1995, IEEE TRANSACTIONS ON MICROWAVE THEORY AND TECHNIQUES, VOL. 43, NO. 6, pages 1349-1358 (Year: 1995) teaches the use of a neural network for circuit design on page 1349, column 2, paragraph 4 through the use of a neural network to determine a circuit approximation.
Bi et al., (US 2019/0228691 A1) teaches the use of a neural network to determine a state of a circuit in paragraph [0106].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE D WOOLWINE whose telephone number is (571)272-4138. The examiner can normally be reached M-F 9:30-6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANE D. WOOLWINE
Primary Examiner
Art Unit 2124



/SHANE D WOOLWINE/Primary Examiner, Art Unit 2124